Citation Nr: 9923843	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  98-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hearing loss of the 
left ear, currently evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty from June 1967 to June 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefit sought on appeal.  


FINDING OF FACT

The veteran is not shown to be totally deaf in his 
nonservice-connected right ear.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for a left ear hearing loss disability have not been 
met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. 
§§ 3.383, 4.1-4.14, 4.85-4.87, Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded. 38 
U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that the appellant's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Generally, 
claims for increased evaluations are considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service 
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

The veteran's service records show that the veteran's 
military occupation specialty was FA (field artillery) 
crewman, and that he served for one year in the Republic of 
Vietnam.  In August 1970, the veteran was granted service 
connection for left ear hearing loss, evaluated as 
noncompensable.  In August 1986, the RO denied a claim for 
service connection for right ear hearing loss, and increased 
the veteran's evaluation for his left ear hearing loss to 10 
percent.  In June 1998, the veteran's claim was received for 
an increased rating for his service-connected left ear 
hearing loss.  The RO denied his claim in July 1998.  The 
veteran has appealed.

The veteran asserts that his left ear hearing loss is more 
severe than his evaluation reflects.  Specifically, the 
veteran reported that he often cannot understand people 
during conversation, and that he must turn his television way 
up to hear it.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
service connection has been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The Board observes that in evaluating service-connected 
hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Evaluations of hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  In order to evaluate the degree of disability from 
bilateral service-connected defective hearing, the revised 
rating schedule establishes 11 auditory acuity levels 
designated from Level I for essential normal acuity through 
Level XI for profound deafness.  See 38 C.F.R. § 4.85.  

The manifestations of a nonservice-connected disability may 
not be used in evaluating a service-connected disability.  
See 38 C.F.R. § 4.14 (1998).  Consequently, if a claimant has 
service-connected hearing loss in one ear and nonservice- 
connected hearing loss in the other ear, the hearing in the 
ear having nonservice-connected loss should be considered 
normal for purposes of computing the service-connected 
disability rating, unless the claimant is totally deaf in 
both ears.  See 38 U.S.C.A. § 1160; 38 C.F.R. § 3.383; 
VAOPGCPREC 32-97, 62 Fed. Reg. 63605 (1997).  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100, 
6101.  

In this case, the Board first notes that in August 1986, the 
RO denied a claim for service connection for right ear 
hearing loss, and that the veteran did not appeal.  He has 
not submitted a medical opinion on the etiology of his right 
ear hearing loss to reopen this claim.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).  The relevant 
post-service medical records consist of records from the 
Wilson Optical and Hearing Center (Wilson), dated in 1998, 
which show treatment for bilateral sensorineural hearing 
loss, and that hearing aids were prescribed.  The Board notes 
that since the Wilson reports provide audiogram results in 
chart form only, the Board will not attempt to extract 
specific levels of decibel loss at any given frequency.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Wilson 
reports note that speech audiometry revealed a speech 
recognition ability of 92 percent in the right ear and 44 
percent for the left ear.  The examiner stated that the 
veteran had mild sensorineural hearing loss in the low to mid 
frequency range in the right ear, and had mild falling to 
severe sensorineural hearing loss in the high frequencies.  

On the VA audiological evaluation in February 1999, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000

RIGHT
15
20
65
65
41
LEFT
50
70
80
90
74

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 32 percent in the left ear.

Although the findings reported on the audiometric examination 
show that the veteran has service-connected left ear hearing 
loss and nonservice-connected right ear hearing loss, when 
applied to the mechanical formula of the rating schedule, an 
increased evaluation for left ear hearing loss is not 
warranted.  Assuming arguendo that the veteran has the worst 
possible hearing, i.e., level XI hearing, in his left ear, 
the veteran's January 1998 Wilson examination report and the 
February 1999 VA examination report show that the veteran is 
not totally deaf in his right ear.  See 38 C.F.R. §§ 3.383, 
4.87; VAOPGCPREC 32-97.  Therefore, the current rating is the 
maximum rating assignable for unilateral hearing loss 
disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.85.  Since 
the veteran is not shown to be totally deaf in his right ear, 
the rating schedule does not provide for a higher rating, and 
the claim for an increase must be denied. 

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his service-
connected hearing loss of left ear, and thus the benefit-of-
the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For this 
reason, the claim for an increased rating must be denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet.App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board, as did the RO, finds that the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (1998).  In this regard, the Board 
finds that there has been no assertion or showing by the 
veteran that his left ear hearing loss alone has resulted in 
marked interference with his employment or necessitated 
frequent periods of hospitalization.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet.App. 
337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for hearing loss of 
left ear is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

